
	
		I
		112th CONGRESS
		2d Session
		H. R. 6552
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Sullivan
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To continue an advisory committee considering the optimal
		  security, reliability, and interoperability of communications
		  systems.
	
	
		1.Communications Security,
			 Reliability, and Interoperability Council
			(a)ContinuationThe Federal Communications Commission shall
			 continue the advisory committee known as the FCC’s Communications
			 Security, Reliability, and Interoperability Council (in this section
			 referred to as the Council) in accordance with its charter, as
			 modified by this section, and the Federal Advisory Committee Act (5 U.S.C.
			 App.).
			(b)ConsiderationsThe
			 Council shall consider and recommend—
				(1)how to promote
			 reliable 9–1–1 services, E9–1–1 services, and Next Generation 9–1–1 services
			 (as such services are defined in section 158 of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 942));
				(2)how to extend next
			 generation capabilities to other services using abbreviated dialing codes to
			 ensure their reliability and cost effective deployment;
				(3)how to make
			 communications networks, including broadband networks and VoIP systems, more
			 secure, resilient, and defendable against Internet-based attacks;
				(4)how to promote the
			 development of a next generation alerting system that leverages advanced
			 technologies and the Internet to distribute emergency alerts and warnings to
			 the public; and
				(5)how to improve the
			 functioning of the priority services programs related to national security and
			 emergency preparedness, including Government Emergency Telecommunications
			 Service, Tele­com­mu­ni­ca­tions Service Priority, and Wireless Priority
			 Service.
				(c)Report
				(1)In
			 generalNot later than March 1, 2013, the Council shall transmit
			 to the Federal Communications Commission, the Committee on Energy and Commerce
			 of the House of Representatives, and the Committee on Commerce, Science, and
			 Transportation of the Senate a report containing the following:
					(A)Any recommendations developed under
			 subsection (b), along with a summary of
			 those recommendations.
					(B)A summary of the
			 greatest and growing threats to the security of communications networks,
			 including broadband networks and VoIP systems.
					(C)An itemization of
			 any statutory or regulatory obstacles to enhancing the security of
			 communications networks, including broadband networks and VoIP systems, through
			 voluntary public-private partnerships.
					(2)RequirementThe Council shall transmit a report under
			 paragraph (1) that has been agreed to by
			 at least a two-thirds majority of the members of the Council.
				2.Rule of
			 constructionNothing in this
			 Act may be construed to grant any authority to the Federal Communications
			 Commission to adopt rules or regulations or to impose binding obligations on
			 businesses or consumers.
		
